STONE, C. J.
There are only two assignments of error in this record, which are based on the only rulings of the lower court to which exceptions were reserved.
1: The court did not err in overruling defendant’s objection to the introduction in evidence of the Government patent to the land sued for. The patent grants to “the heirs of Gabriel T. Mathis, deceased,” the land in controversy. There is-no such uncertainty in this description of the grantees as would render the patent void. A description of a grantor or grantee is sufficiently certain, if he can be identified by the proper application of the maxim, id cerium est quod cerium, reddi potest. — Madden v. Floyd, 69 Ala. 221; Jones v. Morris, 61 Ala. 518. “A deed made to the heirs at law, of a deceased person is good, because the persons who are to take can be ascertained by extrinsic testimony.” — Shaw v. Loud, 12 Mass. 447.
2. There being conflict ■ in the testimony, the general affirmative charge should not have been given in favor of defendant. When the evidence is conflicting, or different inferences can be reasonably drawn from it, the general affirmative charge should never be given in favor of either party. — Sublett v. Hodges, 88 Ala. 491; Tabler v. Sheffield L. I. & C. Co., 87 Ala. 305, and authorities cited.
Affirmed.